EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yoshiya Nakamura on February 25, 2022.

The application has been amended as follows: 

First, cancel Claims 7 and 14.

Second, amend Claims 5, 8, and 9 as follows:

5.	(Currently Amended)  An elastic body for holding a cosmetic, having a three-dimensional structure, 
wherein said elastic body has a dense fibrous surface layer and a sparse fibrous substrate,
	wherein each of the dense fibrous surface layer and the sparse fibrous substrate comprises a web sheet comprising (a) a web comprising a conjugated fiber containing a resin A and a resin B, in which a melting temperature of the resin A is lower than a melting temperature of the resin B, and (b) a synthetic fiber; and constituent fibers of the web are fused to be united into one body at their contacting portions by the resin A, and
wherein the conjugated fiber and the synthetic fiber are arranged in parallel in the thickness direction of the elastic body for holding a cosmetic.

8.	(Currently Amended)	 The elastic body for holding a cosmetic according to claim [[7]] 5, wherein a mass ratio of the conjugated fiber to the synthetic fiber (conjugated fiber/synthetic fiber) is 30/70 to 80/20. 

9.	(Currently Amended)	 The elastic body for holding a cosmetic according to claim [[7]] 5, wherein the synthetic fiber is a polyester fiber. 

Third, amend the Specification to insert the following paragraph between the TITLE OF THE INVENTION and the TECHNICAL FIELD section on page 1:

CROSS-REFERENCE TO RELATED APPLICATIONS
The present application claims priority under 35 U.S.C. 371 to International Application Serial No. PCT/JP2017/024509, filed on July 4, 2017, which in turn claims priority to Japanese Patent Application No. 2016-134772, filed on July 7, 2016.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of limitations recited in independent Claim 5 are not taught or rendered obvious by the prior art of record.  Japanese Patent Application Publication No. 2006-233364 to Matsui et al. (an English translation obtained from the European Patent Office website is provided herewith) (“Matsui”) discloses a nonwoven fabric having an upper layer and a lower layer, wherein the upper layer of See, e.g., column 2, line 64 – column 3, line 30.  And while differing surface roughness features may be achieved by providing differing densities among the layers, nothing in Nishimura establishes a reason to modify the cosmetic applicator with fibers arranged parallel to the thickness direction of the material.  The claims of U.S. Patent No. 10,413,037 to Yamanaka et al. are insufficient to render the obvious the claimed feature of the present invention with respect to orienting the fiber of the nonwoven fabric to parallel to the thickness direction of the fabric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789